Citation Nr: 1629847	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.  

2.  Entitlement to service connection for a chronic respiratory disability.  

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and W. P. A. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from January to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript is of record.  

The case was previously before the Board in May 2012, May 2013, and October 2014.  On those occasions, the Board denied numerous issues on appeal, but remanded the issues of service connection for cardiovascular and respiratory disabilities for further development and held the issue of a TDIU in abeyance pending that development.  This has been accomplished and the case has been returned for further appellate consideration.   


FINDINGS OF FACT

1.  A chronic cardiovascular disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  A chronic respiratory disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  Service connection is not currently in effect for any disability.  



CONCLUSION OF LAW

1.  A chronic cardiovascular disability was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  A chronic respiratory disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The requirements for a TDIU have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in August 2007, August 2008, January 2010, and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  It is noted that, although there was a June 2011 formal finding that the Veteran's STRs were not available, further efforts to locate them were eventually successful and they have been associated with the record.  The Veteran was afforded a VA medical examination pursuant to remand of the Board in May 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular disease, including hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Cardiovascular Disability

The Veteran contends that service connection should be established for a chronic cardiovascular disability.  During the Board hearing in 2012, his main contention was that his heart disorder was caused by medication utilized to treat the thyroid disability for which he was also claiming service connection.  Service connection for the thyroid disorder was denied by the Board.  On review of the record, however, the Board found evidence of elevated blood pressure readings in the Veteran's STRs and the case was remanded for a medical opinion regarding direct service connection.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2015). 

Review of the record shows that during service the Veteran received treatment during service for disabilities unrelated to heart complaints on several occasions when blood pressure readings were routinely taken.  While some readings were within normal limits, there were two elevated readings noted, including a reading of 118/98 at the time of the Veteran's examination for separation from active duty.  During the Board hearing in 2012, the Veteran testified that he was initially noted to have a cardiovascular disorder after service, while taking medication for a thyroid disability.  

An examination was conducted by VA in May 2015.  At that time, the examiner noted that the Veteran had never been diagnosed with hypertension.  The Veteran did have the onset of a cardiovascular disability, specifically paroxysmal atrial fibrillation, following thyroid replacement treatment with Synthroid after treatment for thyroid cancer with thyroidectomy surgery and therapies in 2003.  This was successfully treated with lowering of the Synthroid dose, which appeared to be interacting with another medication causing the atrial fibrillation at the higher dosage.  Since that time, he had had no recurrence of the paroxysmal atrial fibrillation over subsequent years and there was no current or previous diagnosis of hypertension.  As such, the examiner rendered an opinion that a cardiovascular disability was not at least as likely as not incurred in or caused by service or related to the elevated blood pressure reading at separation, nor was hypertension manifested to a compensable degree within one year of service discharge.  The rationale for this opinion was that the veteran is diagnosed with the cardiovascular disability of paroxysmal atrial fibrillation, which is an adverse interaction effect between Synthroid and a beta agonist inhaler.  There is no evidence that the Veteran's paroxysmal atrial fibrillation was a condition the veteran had, or was prone to develop, at that time the Veteran was in the military.  Although the Veteran's diastolic blood pressure may have been somewhat elevated at the time of his separation from the military, with a blood pressure reading of 118/98, this diastolic blood pressure elevation was a transient event, and the Veteran was not subsequently diagnosed with hypertension or treated for hypertension.  Nor is there evidence that the Veteran developed paroxysmal atrial fibrillation, hypertension, or any other cardiovascular condition within a year of his separation from the military. Rather, the Veteran's cardiovascular condition of paroxysmal atrial fibrillation was
an adverse interaction effect between Synthroid and a beta agonist inhaler.  The Veteran is not diagnosed with hypertension, as there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic hypertension disorder or its residuals.  The Veteran denies any current or previous history of hypertension or treatment for hypertension.  Review of available medical records reveals no evidence of current or previous history of hypertension.  Review of available medical records reveals no evidence of current or previous treatment for hypertension.  Physical examination revealed no evidence of current or previous hypertension. As there is insufficient evidence to warrant the diagnosis of hypertension, the Veteran is not diagnosed with hypertension.  

While the Veteran had elevated blood pressure readings in service, there is no documentation that he has ever been diagnosed with hypertension.  The cardiovascular disability for which the Veteran was specifically claiming service connection at the time of his Board hearing in 2012 was shown to be paroxysmal atrial fibrillation, which was clearly shown to be related to medication used to treat the Veteran's non-service-connected thyroid disability.  No relationship has been drawn with service, including the elevated blood pressure reading at separation from active duty.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic cardiovascular disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Respiratory Disability

The Veteran contends that service connection should be established for a chronic respiratory disability.  During the Board hearing in 2012, his main contention was that the development of his thyroid cancer made him more susceptible to the incurrence of a respiratory disorder.  As noted, service connection for the thyroid disorder was denied by the Board.  On review of the record, however, the Board found evidence of shortness of breath and cough with hemoptysis in the Veteran's STRs and the case was remanded for a medical opinion regarding direct service connection.  

Review of the record shows that the Veteran was treated during service, in August 1963, for complaints of shortness of breath and a cough with hemoptysis.  At that time, a chest X-ray study was normal.  On examination for separation from service, clinical evaluation of the Veteran's lungs was normal.  A chest X-ray study was normal.  

An examination was conducted by VA in May 2015.  At that time, the examiner noted that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  An opinion was rendered that the COPD was not at least as likely as not incurred in or caused by the complaints of shortness of breath and hemoptysis noted during service.  The rationale for this was that the Veteran was diagnosed with the chronic respiratory disorder of COPD, which is not typically a residual of pneumonia.  The Veteran's complaints of shortness of breath and hemoptysis during service appeared to have been related to pneumonia.  The pneumonia and the associated symptoms of dyspnea and hemoptysis resolved with appropriate treatment, without recurrence or residuals.  

The Veteran's main contention is that his chronic respiratory disability is related to a thyroid disability, which he believed was related to service.  As noted, service connection has not been established for the thyroid disability so that secondary service connection is not warranted.  In order to determine if service connection could be appropriate on a direct or presumptive basis, the Veteran was afforded an opportunity for a medical opinion.  This opinion is that it is less likely than not that the respiratory symptoms noted during service are related to the current diagnosis of COPD.  The rationale was that the Veteran had manifested symptoms of pneumonia in service that had resolved without residuals.  This is the only medical opinion in the record.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under these circumstances, there is no basis for a grant of service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Under the applicable law, TDIU may only be awarded on the basis of disability from disorders that have been adjudicated as service connected.  In the instant case, the record shows that service connection is not in effect for any disabilities.  As such, TDIU is not warranted.  


ORDER

Service connection for a chronic cardiovascular disability is denied.  

Service connection for a chronic respiratory disability is denied.  

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


